Electronically Filed
                                                        Supreme Court
                                                        SCAD-13-0000451
                                                        17-JUL-2013
                                                        07:55 AM
                             SCAD-13-0000451


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                   vs.


                  DIANA R. DANMEYER, Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 11-060-8984)


                   ORDER IMPOSING A PUBLIC CENSURE

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of the April 26, 2013 Report and

 Recommendation of the Disciplinary Board of the Supreme Court of

 the State of Hawai'i, and the record, it appears Respondent
 Diana R. Danmeyer and the Office of Disciplinary Counsel (ODC)

 have voluntarily stipulated to facts, conclusions of law, and

 recommended discipline in ODC Case No. 11-060-8984, which the

 Disciplinary Board has endorsed and submitted to this court. 

 This court is not bound by the stipulations of the parties or the

 recommendation of the Board but reviews the matter de novo and

 may impose discipline based upon the factual admissions set forth

 in parties’ stipulations.     See Office of Disciplinary Counsel v.

 Au, 107 Hawai'i 327, 336, 113 P.3d 203, 212 (2005); Rule 2.7(e)
 of the Rules of the Supreme Court of the State of Hawai'i (RSCH).
Based upon a review of the stipulated facts, this court
concludes, by clear and convincing evidence, that Respondent
Danmeyer, by failing to perform basic legal research and failing
to inquire with the relevant government authorities regarding the
veracity of the “redemption theory” of finance, failed to
demonstrate the requisite legal knowledge, skill, thoroughness,
and preparation reasonably necessary to fulfill her professional
obligations to the trial court, in violation of Rule 1.1 of the
Hawai'i Rules of Professional Conduct (HRPC), with every oral and
written assertion of the discredited “redemption theory” of
finance submitted to the court a separation violation of HRPC
Rule 1.1, and further that Respondent Danmeyer, by asserting the
veracity of the “redemption theory” of finance, without having
performed the requisite research or preparation to determine its
veracity, asserted arguments to the trial court that were
baseless and frivolous, in violation of HRPC Rule 3.1, every oral
and written submission in support of the veracity of “redemption
theory,” and its purported ability to lawfully discharge debt, a
separation violation of HRPC Rule 3.1.   Such conduct warrants a
period of suspension, in the absence of mitigating factors.     See,
e.g., ODC v. Ng, SCAD-12-0000414 (March 1, 2013);   ODC v. Shea,
SCAD-11-0000777 (May 1, 2012).   The court further concludes, in
aggravation, Danmeyer’s conduct evinced a pattern of misconduct
and represents multiple violations of the HRPC, but, in
mitigation, notes Danmeyer’s full and free disclosure to the
disciplinary authorities, her cooperative attitude, the sincere
expressions of remorse Danmeyer has made in regards to the

                                 2

matter, and the absence of any prior disciplinary record. 

Therefore,

          IT IS HEREBY ORDERED that Respondent Diana R. Danmeyer

is publicly censured, pursuant to RSCH Rule 2.3(a)(3).

          IT IS FURTHER ORDERED that, pursuant to RSCH Rule

2.3(d), Respondent Danmeyer shall complete, within 180 days from

the date of entry of this order, at her own expense, a course on

effective legal research offered by the Practicing Attorneys

Liability Management Society or an equivalent, accredited course

and shall submit proof of completion to this court within 190

days from the date of entry of this order or good cause for an

extension.    Failure to timely complete the required course or to

timely submit proof of completion may result in further

sanctions, including a period of suspension.

          IT IS FINALLY ORDERED that, pursuant to RSCH Rule

2.3(c), Respondent Danmeyer shall bear the costs of these

proceedings, upon the timely submission of a verified bill of

costs by ODC.

          DATED:   Honolulu, Hawai'i, July 17, 2013.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr. 

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack





                                  3